Citation Nr: 1242532	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, rated as 30 percent disabling prior to October 19, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1971 and from June 1974 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and March 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2006 rating decision, the RO denied the Veteran's initial claim for service connection for PTSD and the TDIU claim.  Subsequently, the RO awarded 
service connection for the Veteran's PTSD in the March 2009 rating decision and assigned an initial 30 percent rating effective from December 15, 2004.

The Veteran perfected an appeal with respect to the initial 30 percent rating assigned for his PTSD.  In a September 2012 rating decision, the disability rating for his PTSD was increased to 100 percent, effective October 19, 2011.  However, this does not constitute a full grant of benefits sought, as he has not been granted the maximum rating available for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  As such, the period prior to October 19, 2011, remains on appeal.

In March 2009, the Veteran testified during a formal hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The case was most recently before the Board in October 2011, at which time the claims were remanded via the Appeals Management Center (AMC) to the Agency of Original Jurisdiction (AOJ) for further development.  In a September 2012 Supplemental Statement of the Case (SSOC), the RO assigned a 100 percent rating for the Veteran's service-connected PTSD, effective from October 19, 2011, and continued the denial of the TDIU claim.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Upon reflection, it does not appear that all of the records pertinent to the Veteran's claims have been associated with the claims file.  The Veteran claims that he is unemployable due to his service-connected disabilities, primarily his PTSD, and the medications used to treat his conditions.  He has also indicated that he is receiving disability benefits from the Social Security Administration (SSA).   In support of his assertion, he submitted a Notice of Award from the SSA reflecting that he was entitled to SSA benefits as of April 2005.  However, no attempts have been made to obtain the Veteran's SSA records.  These records must be obtained before deciding his appeal since they may be relevant to his claims for an increased disability rating and for TDIU benefits.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 67, 74 (1996).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.

Regarding the TDIU claim, further adjudicative action is also required.  As explained in the October 2011 Remand, the RO did not considered an October 2010 VA psychiatric examination report or the impact of the Veteran's psychiatric disability on his employability when it adjudicated the TDIU claim in a January 2011 SSOC.  The Board directed the RO to issue a new SSOC that gave consideration to the impact of the Veteran's service-connected PTSD on his employability.  

In response to the October 2011 Remand, the RO afforded the Veteran with additional VA examinations in October 2011.  Based on the findings from the October 2011 VA PTSD examination, the RO assigned a 100 percent rating for the Veteran's PSTD effective from October 19, 2011.  The RO then issued a September 2012 SSOC and determined that the TDIU claim was moot as the Veteran had been awarded a 100 percent rating for his service-connected PTSD.  

A grant of a 100 percent disability, however, does not always render the issue of TDIU moot.  As it is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  As the Veteran is also service-connected for hypertensive heart disease with left ventricular hypertrophy and hypertension, the RO must consider whether a TDIU is warranted solely due to these disabilities.  

Additionally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has claimed to be unemployable during the entire course of his PTSD appeal (going back to 2004).  Thus, VA must still consider entitlement to TDIU from the time he submitted his original claim in for TDIU benefits in December 2004.  However, the RO has not considered entitlement to TDIU during this time period.  Thus, the claim must be remanded so that the RO can consider whether a TDIU is warranted prior to October 19, 2011.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request from the SSA all records associated with the Veteran's disability claim(s).  Specifically, request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  Thereafter, review the claims file and determine whether additional development or notice is required with respect to the Veteran's claims.  If additional development or notice is warranted, such must be completed prior to any further adjudication of the claims.

3.  After completion of the above, readjudicate the Veteran's claims, including consideration of Rice and the potential applicability of 38 U.S.C.A. § 1114 with regards to the TDIU claim.  If the claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



